Ind- DETAILED ACTION
	Claims 16-17, 19-28 and 30-35 are present.  Clams 23-25 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of SEQ ID NO: 2 (phosphoketolase), sedoheptulose-1,7-bisphosphatase, isobutanol and S. cerevisiae in the reply filed on 06/15/2022 is acknowledged.
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022 and 02/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites a dependency from cancelled claim 18.  As such, claim 22 is indefinite since it is unclear as to what structure “The micro-organism according to claim 18” references wherein the same lacks any explicit or inherent antecedent basis in the claims.  It is noted that claims 23 and 24 also depend from claim 18 but are presently withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17, 19-22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (U.S. 2013/0089906 A1) further in view of Bogorad et al. (Synthetic non-oxidative glycolysis enables complete carbon conservation, Nature 502 (2013): 693-97) (see IDS) and Beck et al. (U.S. 2016/0068831 A1) (“Beck et al. 2d”) (previously cited).
“The invention provides for methods for the production of mevalonate, isoprene, isoprenoid precursor molecules, and/or isoprenoids in cells via the heterologous expression of phosphoketolase enzymes.” Beck et al., abstract.
“This present invention relates to cultured recombinant cells comprising a phosphoketolase polypeptide and one or more mevalonate (MVA) pathway polypeptides capable of producing mevalonate, isoprenoid precursors, isoprene and isoprenoids and compositions that include these cultured cells, as well as methods for producing and using the same.”
Beck et al., in the claims, teach:
1.  Recombinant cells capable of producing of isoprene, wherein the cells comprise one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity and (i) one or more nucleic acids encoding one or more polypeptides of the complete MVA pathway and (ii) a heterologous nucleic acid encoding an isoprene synthase polypeptide, wherein culturing of said recombinant cells in a suitable media provides for the production of isoprene.
2. The cells of claim 1, wherein the one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity is capable of synthesizing glyceraldehyde 3-phosphate and acetyl phosphate from xylulose 5-phosphate.
3. The cells of claim 1, wherein the one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity is capable of synthesizing erythrose 4-phosphate and acetyl phosphate from fructose 6-phosphate.
4. The cells of claim 1, wherein the heterologous nucleic acid encoding a polypeptide having phosphoketolase activity is selected from the group consisting of: Bifidobacterium longum, Enterococcus galliniarum, Clostridium acetobutilicum, Nostoc punctiforme, Rhodopseudomonas palustris, Pantoea, Mucilaginibacter paludis, Thermobifida fusca, Bifidobacterium breve, Rahnella aquatili, Bifidobacterium animalis, Gardnerella vaginalis, Streptomyces avermitilis, Lactobacillus plantarum, and Lactobacillus reuteri.
“The present invention provides an alternate metabolic process which can potentially produce three molecules of acetyl-CoA from one molecule of glucose using a pathway which does not rely on the Wood-Ljungdahl pathway enzymes. Instead, it makes use of a phosphoketolase enzyme found in certain organisms, particularly among Bifidobacteria [see, for example, Biology of the Prokaryotes (ed. Lengeler, Drews and Schlegel); Blackwell Science, New York, 1999, p. 299-301; Meile et al., J. of Bacteriology, 2001, 183:9, 2929-36; Jeong et al., J. Microbiol. Biotechnol., 2007, 17:5, 822-829]. Phosphoketolase enzymes allow for formation of acetyl-CoA (via acetyl-phosphate) from xylulose 5-phosphate or fructose 6-phosphate rather than through oxidation of pyruvate as in typical metabolism.” Beck et al., para. [0117].  That is, the embodiment microorganism cells in accordance with the teachings of Beck et al. have increased acetyl phosphate conversion from a carbon source (e.g. glucose) as compared to a corresponding non-metabolically engineered microorganism.
“In one aspect, the one or more nucleic acids encoding a polypeptide capable of synthesizing erythrose 4-phosphate and acetyl phosphate from fructose 6-phosphate is a phosphoketolase gene. In another aspect, the phosphoketolase gene is a gene from Bifidobacterium. In another aspect, the phosphoketolase gene is from the genus Bifidobacterium longum subspecies infantis. In another aspect, the phosphoketolase gene encodes a protein having the amino acid sequence of: (SEQ ID NO: 4.” Beck et al., paras. [0021]-[0022].  SEQ ID NO: 4 of Beck et al. is about 98% identical to recited SEQ ID NO: 2.  Table 1 of Beck et al. indicates that phosphoketolase from B. longum has activity on fructose-6-phosphate (F6P) (i.e. to produce acetyl-phosphate and erythrose 4-phosphate (E4P).”
 “Phosphoketolases have been classified into two types based on their substrate preference: xylulose-5-phosphate (X5P) phosphoketolases, which only act on X5P, and X5P/fructose-6-phosphate (F6P) phosphoketolases, which can act on both X5P and F6P (Suzuki et al., Acta Cryst. F66, 2010, 66:8, 941-43).” Beck et al., para. [0118].
“As further detailed herein, phosphoketolases can also act upon sedoheptulose-7-phosphate to convert it to ribose-5-phosphate and acetyl phosphate. A non-limiting example of such a phosphoketolase is Bifidobacterium longum phosphoketolase, which has catalytic activity with sedoheptulose-7-phosphate.” Beck et al., para. [0119].  As such, the B. longum phosphoketolase taught by Beck et al. is a phosphoketolase having sedoheptulose-7-phosphateketolase activity.
“Phosphoketolase enzymes catalyze the conversion of xylulose 5-phosphate to glyceraldehyde 3-phosphate and acetyl phosphate and/or the conversion of fructose 6-phosphate to erythrose 4-phosphate and acetyl phosphate.” Beck et al., para. [0156].
The recombinant cells taught by Beck et al. are preferably recombinant E. coli cells that are to be cultured in an appropriate media including a carbon source such as glucose in order to produce acetyl-phosphate by the activity of expressed heterologous phosphoketolase as described wherein such acetyl-phosphate is converted to mevalonate or isoprene in embodiments of Beck et al.  Beck et al., para. [0379] and Example 7, paras. [0415]-[0420].
“FIG. 5 depicts an engineered pathway in which erythrose 4 phosphate (E4P) and glucose-3 phosphate (G3P) generated in phosphoketolase-catalyzed reaction (PKT) are converted back to PKT substrates by sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase (SFA) and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase (SFP). Other abbreviations used in this figure indicate xylulose 5-phosphate (X5P), sedoheptulose-1,7-bisphosphate (S1,7BP), sedoheptulose-7-phosphate (S7P), fructose-1,6-bisphosphate (F1,6BP), fructose-6-phosphate (F6P), dihydroxyacetone phosphate (DHAP). X indicates the attenuated or deleted enzymatic reactions.” Beck et al., para. [0044].
“In other aspects, the host cells can be further engineered to increase intracellular acetyl-phosphate concentrations by introducing heterologous nucleic acids encoding sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase. In certain embodiments, the host cells having these molecular manipulations can be combined with attenuated or deleted transaldolase (talB) and phosphofructokinase (pfkA and/or pfkB) genes, thereby allowing faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate . . . (see FIG. 5).” Beck et al., para. [0372].  
Working embodiments of Beck et al. are demonstrated in recombinant E. coli host cells.  See Beck et al., Table 4.
As such, Beck et al. directly suggest and describe a recombinant E. coli host cell having a heterologous gene encoding phosphoketolase from B. longum having sedoheptulose-7-phosphate phosphoketolase activity and further heterologous genes encoding sedoheptulose-1,7-bisphosphatase and fructose-1,6-bisphosphate phosphatase (i.e. fructose 1,6-bisphosphatase) and having deleted transaldolase (talB), as directly recited in claims 19-22. That is, fructose-1,6-bisphosphate phosphatase is a fructose 1,6-bisphosphatase.
As described in paras. [0044] and [0372] of Beck et al. with respect to Fig. 5, Fig. 5 depicts an arrangement wherein “the host cells can be further engineered to increase intracellular acetyl-phosphate concentrations by introducing heterologous nucleic acids encoding sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase,” which produces sedoheptulose-7-phosphate (S7P) as shown in Fig. 5.  As shown in Fig. 5, a dashed line is shown showing the conversion of S7P to xylose-5-phoshphate (X5P) wherein X5P servers as a substrate for transketolase (PKT) for production of acetyl-phosphate. As discussed by Beck et al., the B. longum PKT “can act upon sedoheptulose-7-phosphate (S7P) to convert it to ribose-5-phosphate (R5P) and acetyl phosphate.” Beck et al., para. [0119]. As shown in Fig. 2 of Beck et al., R5P can be converted to Ru5P and then to X5P, which an ordinarily skilled artisan would readily understand as the activity of ribulose-5-phosphate isomerase (rpi) and ribulose-5-phosphate 3-epimerase (rpe), respectively (see Beck et al. 2d, Fig. 1), as part of the pentose phosphate pathway as annotated in Fig. 2 of Beck et al.
As such, when PKT from B. longum that acts to “also act upon sedoheptulose-7-phosphate to convert it to ribose-5-phosphate and acetyl phosphate,” three separate PKT catalyzed reactions occur in the scheme shown in Fig. 5 of Beck et al.:
PKT1: F6P+ Pi [Wingdings font/0xE0] E4P +acetyl-P + H2O
PKT2: S7P + Pi [Wingdings font/0xE0] R5P + acetyl-P + H2O
PKT3: X5P + Pi [Wingdings font/0xE0] G3P (glyceraldehyde-3-phosphate) + acetyl-P + H2O, as described in para. [0156] of Beck et al. as follows:
The following three phosphoketolase reactions are directly taught by Beck et al., para. [0156]:
“Phosphoketolase enzymes catalyze the conversion of xylulose 5-phosphate to glyceraldehyde 3-phosphate and acetyl phosphate and/or the conversion of fructose 6-phosphate to erythrose 4-phosphate and acetyl phosphate. In certain embodiments, the phosphoketolase enzyme is capable of catalyzing the conversion of xylulose 5-phosphate to glyceraldehyde 3-phosphate and acetyl phosphate. In other embodiments, the phosphoketolase enzyme is capable of catalyzing the conversion of fructose 6-phosphate to erythrose 4-phosphate and acetyl phosphate. In other embodiments, the phosphoketolase polypeptide catalyzes the conversion of sedoheptulose-7-phosphate to a product (e.g., ribose-5-phosphate) and acetyl phosphate. Thus, without being bound by theory, the expression of phosphoketolase as set forth herein can result in an increase in the amount of acetyl phosphate produced from a carbohydrate source.”
That is, “The present invention provides an alternate metabolic process which can potentially produce three molecules of acetyl-CoA from one molecule of glucose using a pathway which does not rely on the Wood-Ljungdahl pathway enzymes. Instead, it makes use of a phosphoketolase enzyme found in certain organisms, particularly among Bifidobacteria [see, for example, Biology of the Prokaryotes (ed. Lengeler, Drews and Schlegel); Blackwell Science, New York, 1999, p. 299-301; Meile et al., J. of Bacteriology, 2001, 183:9, 2929-36; Jeong et al., J. Microbiol. Biotechnol., 2007, 17:5, 822-829]. Phosphoketolase enzymes allow for formation of acetyl-CoA (via acetyl-phosphate) from xylulose 5-phosphate or fructose 6-phosphate rather than through oxidation of pyruvate as in typical metabolism.” Beck et al., para. [0117].  The preceding is interpreted as a description that a molecule of glucose or fructose-6-phosphate can be converted to three molecules of acetyl-phosphate.
Again, Beck et al. directly state the expression of a PKT from B. longum that can also act upon sedoheptulose-7-phosphate to convert it to ribose-5-phosphate and acetyl phosphate such that Beck et al. directly suggest that a PKT reaction that generates acetyl-phosphate can assist in the conversion of S7P to X5P shown by the broken arrow in Fig. 5 of Beck et al.  As such, in implementing embodiments of Fig. 5, an ordinarily skilled artisan at the time filing would have been motivated to utilize the taught PKT from B. longum having sedoheptulose-7-phosphate (S7P) phosphoketolase activity since Fig. 5 directly relates to modifications for “faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate” such that in embodiments that produce S7P an ordinarily skilled artisan at the time of filing would have been motivated express the B. longum having sedoheptulose-7-phosphate (S7P) phosphoketolase to achieve the advantage of greater conversion of S7P to acetyl-phosphate as evidenced by Fig. 45 and related texted of Beck et al.  
FIG. 45 is a graph showing metabolite formation by a strain expressing B. longum PKL in the presence of S7P substrate.” Beck et al., para. [0084].  “Analysis of metabolite detection by LC-MS indicated that in cells only expressing fructose 6-phosphate (F6P), ribose 5-phosphate (R5P), or sedoheptulose 7-phosphate (S7P), metabolites F6P, R5P, or S7P, respectively, were primarily detected (FIG. 45). Cells co-expressing R5P with B. longum phosphoketolase showed that it was primarily retained as R5P with some AcP production. In contrast, cells co-expressing F6P with B. longum phosphoketolase showed that F6P detection disappeared and the formation of AcP was detected (FIG. 45). Similarly, cells co-expressing S7P with B. longum phosphoketolase showed that S7P detection disappeared and the formation of AcP was detected (FIG. 45).” Beck et al., para. [0485].
“In any aspects of the invention, provided herein are recombinant cells comprising one or more heterologously expressed nucleic acids encoding phosphoketolase polypeptides as disclosed herein and further engineered to decrease the activity of a transketolase (tktA and/or tktB) isozyme.” Beck et al., para. [0354].
The preceding description in para. [0354] is considered to be a direct teaching an engineered microorganism capable of increased acetyl phosphate conversion from a carbon source compared to a corresponding non-metabolically engineered microorganism, wherein the microorganism comprises a nucleic acid encoding any of the few phosphoketolases described by Beck et al. including Bifidobacterium longum phosphoketolase having sedoheptulose-7-phosphateketolase activity and having decreased activity of tktA and tktB transketolase genes.  The specification, page 34, lines 11-12, indicate that tktA and tktB genes represent the native transketolases of E. coli such that an E. coli host cell having eliminated or deleted tktA and tktB genes would have eliminated transketolase activity.
However, Beck et al. do not directly teach a recombinant E. coli host cell consistent with Fig. 5 of Beck et al. further modified to have eliminated transketolase activity as recited in claim 16.  Eliminated transketolase activity is considered to be a narrower species of “decrease the activity of a transketolase (tktA and/or tktB) isozyme” as taught in Beck et al., para. [0354].
As discussed, Beck et al., para. [0372], teach modifications “allowing faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate.”  As discussed above, sedopheptulose-7-phosphate (S7P) can be converted to R5P and acetyl-phosphate by action of the taught phosphoketolase from B. longum as discussed in detail above such that the production of S7P directly benefits acetyl-phosphate production.
As discussed above, para. [0354] of Beck et al., Beck et al. suggest that in certain embodiments the activity of tktA and tktB genes can have decreased activity.  However, it is further noted that para. [0354] of Beck et al. also mentions increased expression of tktA and tktB genes.  As discussed, para. [0372] and Fig. 5 of Beck et al. is directed towards modifications for further increased production of S7P, wherein S7P can serve as a substrate for B. longum PKT to product produce R5P and acetyl-phosphate.  As shown in Fig. 2 of Beck et al., S7P and GAP can react to form R5P and X5P, which is by definition a transketolase-catalyzed reaction (see Beck et al. 2d, Fig. 1), where R5P can be further converted to X5P through a Ru5P intermediate wherein two molecules of acetyl-phosphate can be produced through phosphoketolase reaction of the two molecules of X5P so produced.  However, as illustrated in Fig. 2 of Beck et al., the transketolase reaction between S7P and G3P is reversible while it is well-understood in the art that phosphoketolase reactions are energetically irreversible. See  Bogorad et al., Fig 1 legend (“irreversible phosphoketolase reaction.”).  Further, Bogorad et al. teach an alternative arrangement for conversion of F6P to acetyl-phosphate wherein “we design and construct a non-oxidative, cyclic pathway that allows the production of stoichiometric amounts of C2 metabolites from hexose, pentose and triose phosphates without carbon loss” described as non-oxidative glycolysis (NOG) as outlined in Fig. 1 of Bogorad et al. and abstract.  Such NOG is supported by “irreversible step [of phosphoketolase that] provides the first driving force for NOG.” Bogorad et al., page 693, right column.  As such, in order to maximize the amount of F6P molecules converted to 3 molecules of acetyl-phosphate, at the time of filing an ordinarily skilled artisan would have been motivated to reduce activity of tktA and/or tktB genes in implementations of Fig. 5 of Beck et al. in order to maximize the amount of S7P available as a substrate for B. longum PKT as to maximize acetyl-phosphate production by eliminating the ability of the host cell to convert S7P to products other than R5P and acetyl-phosphate (i.e. the transketolase reaction described in Fig. 2 of Beck et al. operating in reverse) since Bogorad et al. teach that irreversible phosphoketolase reactions are preferable for engineering a pathway for conversion of hexoses to C2 metabolites including acetyl-phosphate.
  Regarding the specific recitation in claim 16 that transketolase activity is eliminated, in view of Beck et al., para. [0354], directly suggesting decreasing activity of tktA and tktB genes, at the time of filing an ordinarily skilled artisan would have been motivated to implement such reduction of tktA and tktB genes by deleting both of these genes and thereby eliminating transketolase activity in the recombinant E. coli host cell.  For example, Beck et al. 2d, Table 9, report various E. coli strains having genotype [Symbol font/0x44]tktA [Symbol font/0x44]tktB expressing various heterologous phosphoketolases for the purpose of assisting screening the presence of phosphoketolase activity wherein transketolase activity can interfere in an assay. Beck et al. 2d, Table 9, directly teach that deletion of genes tktA and tktB in E. coli is feasible and is a direct method for reducing transketolase activity in E. coli.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to delete genes tktA and tktB in recombinant E. coli in implementations of Fig. 5 of Beck et al. in order to maximize the amount of S7P available as a substrate for B. longum PKT wherein deletion of genes is the most effective means of reduction of activity of tktA and tktB genes.  
It is further noted that, as shown in Fig. 5 of Beck et al., a transaldolase gene (TAL) also serve to reduce the diversion of S7P to form products other than acetyl-phosphate and R5P/X5P.  It is noted that none of the phosphoketolases described in Table 9 of Beck et al. 2d appear to have sedoheptulose-7-phosphate activity such that Beck et al. 2d is not considered to anticipate claim 16.
Regarding claim 19, Beck et al. do not teach deletion of both native E. coli talA and talB genes such that the recombinant E. coli host cells exhibiting the metabolic pathway shown in Fig. 5 of Beck et al.  However, Beck et al., para. [0354], teach that “In any aspects of the invention, provided herein are recombinant cells comprising one or more heterologously expressed nucleic acids encoding phosphoketolase polypeptides as disclosed herein and further engineered to increase the activity of ribulose-5-phosphate 3-epimerase (rpe). Activity modulation (e.g., decreased or increased) of glucose 6-phosphate 1-dehydrogenase (zwf), 6-phosphogluconolactonase (pgl), 6-phosphogluconate dehydrogenase (gnd), transketolase (tktA and/or tktB), transaldolase (talA or talB), ribulose-5-phosphate-epimerase, ribose-5-phosphate epimerase, ribose-5-phosphate isomerase (rpiA and/or rpiB) and/or ribulose-5-phosphate 3-epimerase (rpe) isozymes is also contemplated herein.”  Since Beck et al., para. [0372], in connection with Fig. 5 specifically teach that it is desirable to delete at least one transaldolase gene, at the time of filing an ordinarily skilled artisan would have been motivated to delete both native E. coli transaldolase genes, talA and talB, since Beck et al. directly teach that transaldolase activity is undesirable as far as reduced transaldolase activity allows for faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate and fructose 1-phosphate.
Regarding claims 20-21 depending from claim 19, as discussed above, Beck et al., para. [0372], directly states expression of a heterologous nucleic acid encoding sedoheptulose-1,7-bisphosphate as necessary to establish the pathway shown in Fig. 5 of Beck et al.

Claims  16-17, 19-22, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., Bogorad et al. and Beck et al. 2d as applied to claims 16-17, 19-22, and 27-28 above, and further in view of Gronenberg et al. (Next generation biofuel engineering in prokaryotes, Curr. Opin. Chem. Biol. 17 (2013): 462-71).
Regarding claims 26 and 30, as discussed, Beck et al. relate to the use of phosphoketolases to increase the production of acetyl-phosphate that can then be converted to acetyl-CoA and converted into isoprenes.  See Beck et al., Fig. 2.  Bogorad et al. similarly relates to E. coli further engineered to increase production of acetyl-phosphate that can then be converted to acetyl-CoA.  However, Bogorad et al., page 695, right column, note that several products can be formed from acetyl-CoA including ethanol, 1-butanol, isoprenoids and fatty acids with reference to reference 22 of Bogorad et al., which is Gronenberg et al.  Gronenberg et al., page 464, bridging columns, teach that “overexpression of thioestersase increase the production of FAs [fatty acids]” in E. coli.
	While Beck et al. directly teach the use of increased acetyl-phosphate phosphate production for isoprene production, Bogorad et al. directly teach that acetyl-phosphate generated by expression of heterologous phosphoketolases in E. coli can benefit the production of other products such as fatty acids.  This is further taught by Beck et al. 2d, para. [0003], teaching that “acetyl-Coenzyme A (acetyl-CoA) which is an important intermediate in the synthesis of essential biological compounds, including polyketides, fatty acids.”  At the time of filing, an ordinarily skilled artisan would have been motivated to modify embodiment recombinant E. coli consistent with the teachings of Beck et al. having increased production of acetyl-phosphate (that is converted to acetyl-CoA) to produce any desirable acetyl-CoA-derived product including fatty acids as taught by Bogorad et al. and Beck et al. 2d since Bogorad et al. directly teach that it is desirable to modify a recombinant E. coli host cell having increased acetyl-phosphate production by expression of a heterologous phosphoketolase to produce fatty acids.  As discussed, Gronenberg et al. teach that increased production of fatty acids in E. coli can be achieved by overexpression of a thioesterase which is an enzyme of a pathway that converts acetyl phosphate to fatty acids.

Claims 16-17, 19-22, 27-28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., Bogorad et al. and Beck et al. 2d as applied to claims 16-17, 19-22, and 27-28 above, and further in view of Kozlov et al. (U.S. 2006/0040365 A1).
Regarding claim 33, as discussed, SEQ ID NO: 4 taught by Beck et al. has about 98% identity with recited SEQ ID NO: 2 in claim 33.  Kozlov et al., abstract, teaches and discusses several D-xylulose-5-phosphate phosphoketolase and/or fructose-6-phosphate phosphoketolase enzymes.  In particular, Table 2 of Kozlov et al. discuss and describe a D-xylulose-5-phosphate phosphoketolase and/or fructose-6-phosphate phosphoketolase having SEQ ID NO: 73 of Kozlov et al. that is identical to recited SEQ ID NO: 2 from B. longum.
As such, Beck et al. and Kozlov et al. evidence that B. longum strains produce two phosphoketolases that are over 98% identical one to another.  In view of the very high sequence similarity between SEQ ID NO: 4 of Beck et al. and SEQ ID NO: 73 of Kozlov et al., at the time of filing an ordinarily skilled artisan would have been motivated to express SEQ ID NO: 73 of Kozlov et al. in embodiments of Beck et al. as an alternative to SEQ ID NO: 4 of Beck et al.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Beck et al. as discussed teach a recombinant cell expressing a B. longum phosphoketolase having SEQ ID NO: 4 of Beck et al. (2) Kozlov et al. teach a B. longum phosphoketolase having SEQ ID NO: 73 of Kozlov et al. (identical to recited SEQ ID NO: 2) that is over 98% identical to SEQ ID NO: 4 of Beck et al. identified as a D-xylulose-5-phosphate phosphoketolase and/or fructose-6-phosphate phosphoketolase.  Due to the very high identity between the phosphoketolases taught by Beck et al. and Kozlov et al., an ordinarily skilled artisan would have believed or anticipated the two enzymes to have substantially the same activity.  It is noted that in addition to operation of X7P, the B. longum phosphoketolase taught by Beck et al. further utilizes D-xylulose-5-phosphate and fructose-6-phosphate as substrates.  (3)  An ordinarily skilled artisan at the time of filing could have expressed either B. longum phosphoketolase within embodiments of Beck et al. with predictable results of providing appropriate phosphoketolase activity.  (4) No additional findings are deemed to be particularly necessary to explain a conclusion of obviousness.
For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to  express SEQ ID NO: 73 of Kozlov et al. (identical to recited SEQ ID NO: 2)  in embodiments of Beck et al. as an alternative to SEQ ID NO: 4 of Beck et al.

Claims 16-17, 19-22, 27-28 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., Bogorad et al. and Beck et al. 2d as applied to claims 16-17, 19-22, and 27-28 above, and further in view of Miosga et al. (Cloning and characterization of the first two genes of the non-oxidative part of the Saccharomyces cerevisiae pentose-phosphate pathway, Curr. Genet. 30 (1996): 404-09).
Regarding claims 31-32, Beck et al., para. [0011] (end), further teach that embodiments of Beck et al. can be implemented in a S. cerevisiae host cell as further indicated in claim 26 of Beck et al.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to produce embodiments of Beck et al. in a S. cerevisiae host cell.  As far as Beck et al. and other cited prior art suggest elimination of transketolase activity as discussed above, the identity of transketolase genes are known in S. cerevisiae.  For example, Miosga et al., Fig. 1, identify Tkl1 and Tkl2 as the transketolases genes present in S. cerevisiae and demonstrate a “trans-ketolase tkl1/tkl2 double-deletion mutant” of S. cerevisiae.  Beck et al., page 407, right col. As such, an ordinarily skilled artisan at the time of filing would have understood how to eliminate transketolase genes in S. cerevisiae when used as a host cell within embodiments of Beck et al.

Claims 16-17, 19-22, 27-28 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., Bogorad et al., Beck et al. 2d and Miogsga et al. as applied to claims 16-17, 19-22, 27-28 and 31-32 above, and further in view of Kozlov et al. (U.S. 2006/0040365 A1), Koivistoinen et al. (U.S. 2014/0295510 A1), GenBank, Accession No. AAN2477.1, 2014, ncbi.nlm.nih.gov, and GenBank, Accession No. AE014295.3, 2014, ncbi.nlm.nih.gov.
The rejection of claims 16-17, 19-22, 27-28 and 33 under 5 U.S.C. 103 as being unpatentable over Beck et al., Bogorad et al. and Beck et al. 2d and Kozlov et al. above is incorporated herein by reference.  As discussed, an ordinarily skilled artisan would have been motivated to express a phosphoketolase having recited SEQ ID NO: 2 in embodiments of Beck et al.
Regarding claim 34, it is established in the art that codon optimization of heterologous genes can be beneficial for expression in heterologous host cells.  For example, Beck et al., para. [00243], discussed codon optimization of an isoprene synthase-encoding gene.  Koivistoinen et al., para. [0083], discuss expression of an Arabidopsis thaliana glyoxylate reductase gene in S. cerevisiae that “was codon optimized for S. cerevisiae by GenScript (GenScript, USA).”
As such, at the time of filing, when expressing a heterologous gene in a host cell including S. cerevisiae an ordinarily skilled artisan would have been motivated to perform codon optimization of such gene in order to assist the expression of the same, which is taught to be common in the art by both Beck et al. and KIoivistoinen et al.  Further, Koivistoinen et al. teach that GenScript provides a service to codon optimize genes including specifically codon optimization targeted at S. cerevisiae host cells.  As such, as the time of filing, when expressing a heterologous gene being the B. longum phosphoketolase having recited SEQ ID NO: 2 (SEQ ID NO: 73 of Kozlov et al.) in a S. cerevisiae an ordinarily skilled artisan would have been motivated to codon optimize such gene using the service provided by GenScript in order to assist in the heterologous expression of the same. The specification, page 32, describes that the “gene coding for the phosphoketolase from Bifidobacterium longum NCC2705 (GenBank: AAN24771.1) was codon optimized for S. cerevisiae by Genscript (Fig. 9, SEQ ID NO:3).  GenBank AAN24771.1 cites GenBank AE014295.3 as teaching the wild-type gene sequence encoding both recited SEQ ID NO: 2 and SEQ ID NO: 73 of Kozlov et al. encoding the discussed B. longum phosphoketolase.  The specification is understood as evidencing and describing that application of the codon-optimization service of GenScript to the otherwise known wild-type gene sequence encoding SEQ ID NO: 73 of Kozlov et al. (recited SEQ ID NO: 2) that the nucleotide sequence of SEQ ID NO: 3 results.  That is, as far as one having ordinarily skill in the art would have been motivated to subject the known naturally-occurring gene encoding SEQ ID NO: 73 of Kozlov et al. (recited SEQ ID NO: 2) to the codon optimization service of GenScript as discussed above, the specification is understood as describing that SEQ ID NO: 3 is the resulting nucleotide sequence product that naturally flows from performing such codon optimization.

Response to arguments
	Applicant argues:
	Initially, as noted by the Office, although Beck generally discloses "recombinant cells comprising one or more heterologously expressed nucleic acids encoding phosphoketolase polypeptides as disclosed herein and further engineered to decrease the activity of transketolase," Beck further discloses, in the preceding sentence, "recombinant cells comprising one or more heterologously expressed nucleic acids encoding phosphoketolase polypeptides as disclosed herein and further engineered to increase the activity of transketolase," (Beck at paragraph [0354], emphasis added). Thus Beck provides conflicting disclosure, describing both "decrease" and "increase" of transketolase as possible options for engineered cells in combination with "nucleic acids encoding phosphoketolase polypeptides."

	Beck et al., para. [0201], directly states increase in activity of transaldolase B (talB).  Nevertheless, in connection to Fig. 5, Beck et al., para. [0372], teach “to increase intracellular acetyl-phosphate concentrations by introducing heterologous nucleic acids encoding sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase. In certain embodiments, the host cells having these molecular manipulations can be combined with attenuated or deleted transaldolase (talB) and phosphofructokinase (pfkA and/or pfkB) genes, thereby allowing faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate and fructose 1-phosphate (see FIG. 5),” where deletion of talB is directly illustrated in Fig. 5.
	Not all embodiments of Beck et al. are directed towards embodiments wherein sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase are expressed to explicitly support production of sedoheptulose 7-phosphate (S7P). For example, Examples 6 and 7 (paras. [0412]-[0418]) of Beck et al. teach embodiments for producing mevalonate appearing to have no heterologous expression of hedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase and expressing a phosphoketolase other than the one having SEQ ID NO: 4 of Beck et al. from B. longum.
In Fig. 5, Beck et al. teach that when sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase (SFA) and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase (SFP) are expressed, that expression of talB is undesirable wherein talB operates on substrates of G3P and S7P to interconvert with F6P and E4P in a reversible manner.  In view of Beck et al. teaching that in any embodiment that that transketolase activity can be increased or decreased, Beck et al. directly instruct implementing either embedment in the alternative.  However, since talB and tktA both operate on the same substrates G3P and S7P (see Beck et al., Fig. 72), an ordinarily skilled artisan at the time of filing would recognize that deletion of tktA is more appropriate for embodiments expressing SFA and SFP as illustrated in Fig. 5 of Beck et al.  In particular, as instructed in para. [0372], G3P (glyceraldehyde-3-phosphate, GAP) is to be directly towards S7P synthesis by the activity of SFA and not diverted by the activity of TalB or by other enzymes operating of S3P such as tktA whose deletion is expressly mentioned by Beck et al.

Applicant argues:
Applicant highlights that the present application teaches that "the present inventors have found an accumulation of the intermediate sedoheptulose-7-phosphate," that "S7P is accumulating in these pathways leading to their inefficient use" and that "it was found that upon introduction of a sedoheptulose-7-phosphate phosphoketolase (Spk) to convert sedoheptulose-7-phosphate into acetyl-phosphate and ribose-5- phosphate, the accumulation of sedoheptulose-7-phosphate in these pathways, in particular the NOG pathway is reduced or eliminated," (specification at page 4, lines 13-24, emphasis added). Thus, the application describes accumulation of S7P as a problem, and any disclosure of Beck related to "maximiz[ing] the amount of S7P available" would not only fail to motivate the skilled artisan of a way to address this problem, but indeed would worsen this problem by further increasing the already excess amount of S7P.

The specification is not prior art and is not relied upon as a basis of rejection.  Applicant’s remarks do not indicate how an ordinarily skilled artisan at the time of filing would have been aware of any “accumulation of S7P as a problem.”
The specification, page 14, lines 30-35, teaches expression or overexpression of “(g) a fructose-1,6-bisphosphate aldolase or sedoheptulose-1,7-bisphosphate aldolase (e.g., Fba, Sba, or a homolog thereof); and (h) a fructose-1,6 bisphosphatase or sedoheptulose-1,7-bisphosphatase (e.g., Fbp, Sbp, or a homolog thereof).  The expressed ructose-1,6-bisphosphate aldolase or sedoheptulose-1,7-bisphosphate aldolase and fructose-1,6 bisphosphatase or sedoheptulose-1,7-bisphosphatase are the same activities as described in Fig. 5 of Beck et al. as directly producing S7P which is further illustrated in, for example, Fig. 7 of the specification wherein Sba and Sbp directly produce S7P as a necessary metabolic intermedia of the cycle described in Fig. 7 of the specification.
As such, the specification teaches the desirability of expressing genes that support the production of S7P as necessary for at least embodiments consistent with Fig. 7 of the specification.  Further, Beck et al. teach a similar phosphoketolase having over 98% identity to recited SEQ ID NO: 2 that utilizes S7P as a substrate.  “In particular, it was found that upon introduction of a sedoheptulose-7-phosphate phosphoketolase (Spk) to convert sedoheptulose-7-phosphate into acetyl-phosphate and ribose-5-phosphate, the accumulation of sedoheptulose-7-phosphate in these pathways, in particular the NOG pathway is reduced or eliminated.” Specification, page 2, lines 22-24.  As such, the specification teaches that S7P is not a problem when the appropriate phosphoketolase is expressed apparently even when Sba and Sbp are expressed to produce S7P as described in Fig. 7 of the specification.  Beck et al., para. [0156], has a similar teaching: the phosphoketolase polypeptide catalyzes the conversion of sedoheptulose-7-phosphate to a product (e.g., ribose-5-phosphate) and acetyl phosphate. Thus, without being bound by theory, the expression of phosphoketolase as set forth herein can result in an increase in the amount of acetyl phosphate produced from a carbohydrate source.”
As discussed, Beck et al. recognizes the phosphoketolase having recited SEQ ID NO: 2 as having activity on S7P.  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.” MPEP 2144(IV).  Here, the motivation of Beck et al. to express a phosphoketolase having SEQ ID NO: 4 of Beck et al. is to increase the amount of acetyl phosphate produced from a carbohydrate source.

Applicant argues:
Beck   discloses  that  "to   direct  carbon  towards   the   phosphoketolase enzyme...transketolase...can be modulated (e.g., increase enzyme activity) to allow more carbon to flux towards fructose 6-phosphate and xylulose 5-phosphate," and that "[t]he increase of the activity of transketolase...can result in more carbon flux into the mevalonate dependent biosynthetic pathway in comparison to cells that do not have increased expression of transketolase," (Beck at paragraph [0353]). Similarly, Beck discloses that "the recombinant cells can be further engineered to increase the activity of one or more of the following genes selected from the group consisting of...transketolase (tktA and/or tktB)," (Beck at paragraph [0201], emphasis added). Finally, Beck discloses "a diagram depicting host mutations that are preferably upregulated to increase carbon flux through the phosphoketolase pathway," (Beck at paragraph [0111], emphasis added; see also FIG. 72 and paragraph [0581]). Thus, Beck is clear that, if any modification of transketolase expression is useful in its recombinant cells and methods, it is upregulation.

	As discussed above, para. [0201], directly states increase in activity of transaldolase B (talB), which is also shown in Fig. 72 of Beck et al. Nevertheless, Beck et al. in Fig. 5 directly state the desirability of deletion of talB in connection with formation of S7P.  “[T]he host cells having these molecular manipulations can be combined with attenuated or deleted transaldolase (talB) and phosphofructokinase (pfkA and/or pfkB) genes, thereby allowing faster conversion of erythrose 4-phosphate [E4P], dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate [G3P/GAP] into sedoheptulose 7-phosphate and fructose 1-phosphate (see FIG. 5),” Beck et al., para. [0372]. 
	As such, although Fig. 72 and other portions of Beck et al. teach increase of talB, it is not clear that that any modification of talB is an increase and not a deletion since Beck et al explicitly teach that when faster conversation of E4P and G3P/GAP to S7P is targeted talB is to be deleted.  By analogy, the showing in Fig. 72 of Beck et al. for an increase in tktA is not conclusive that deletion should not occur in some embodiments (as set forth in para. [0354] of Beck et al.) and particularly in embodiments wherein conversion of G3P/GAP to S7P is desirable in view of both talB and tktA operating on G3P/GAP and S7P as substrates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652